The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed has been entered.

Response to Amendment
Applicant’s response received has been fully considered and entered.


Response to Arguments
Applicant’s amendment and the related arguments have been considered. The instant application is rejected on new grounds of rejection while considering the newly amended limitations. Applicant should consider how to incorporate flag with the transmission format to have allowable subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1, 13, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Abbas et al. (US 20170295356 A1 hereinafter “Abbas”), in view of VAN BRANDENBURG et al. (US 20160165309 A1 hereinafter “VAN BRANDENBURG”), further in view of ZHOU et al. (Pub. No.: US 20170339391 A1 hereinafter “ZHOU”).
Regarding claim 1, ABBAS discloses a 360-degree video (Fig. 1) processing method performed by a 360- degree video transmission device (Fig. 2), comprising: 
acquiring 360-degree video data (Fig. 1, multiple cameras); 
projecting and packing the 360-degree video data to into a 2D picture (Fig. 3).
It is noted that ABBAS is silent about dividing the 2D picture to derive sub-pictures;  generating metadata with respect to the 360-degree video data;  encoding at least one of the sub-pictures; and performing processing for storing or transmitting the at least one encoded sub-picture and the metadata, wherein the metadata includes positional information of a sub-picture on the 2D picture, wherein the positional information of the sub-picture includes information indicating_ representing a horizontal coordinate of a left end of a top-left corner of samples in the sub- picture, information indicating representing a vertical coordinate of a top end of the top-left corner of the samples in the sub-picture, information indicating representing a width of the sub-picture, and information indicating representing a height of the sub-picture based on coordinates of the 2D picture as claimed
However, VAN BRANDENBURG discloses dividing the 2D picture to one or more sub-pictures representing spatial areas of the 360-degree video data (as cited above, and Fig. 12A-B); 
generating metadata with respect to the 360-degree video data (Fig. 12A-B, i.e. SEI message);; 

performing processing for storing or transmitting (para. 93) the one or more sub-pictures and the metadata (Fig. 12A-B), 
wherein the metadata includes sub-picture region information (Fig. 12B), 
position information for representing horizontal information of a top-left corner of samples for the one or more sub-pictures, vertical information of the top-left comer of the samples,  for the one or more sub-pictures, a width for the one or more sub-pictures, and a height for the one or more sub-pictures(Fig. 12A-B, para. 151).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of ABBAS 360 degree video by adding VAN BRANDENBURG's teaching of metadata signaling of ROI so as to have benefit of reduce the number of streams that are needed for displaying a ROI of large field-of-view image region.
It is noted that ABBAS and VAN BRANDENBURG is silent about encapsulating the one or more sub- pictures and the metadata into a file, wherein the file includes one or more tracks for the metadata and a group of tracks carries sub-picture region information as claimed.
However, Zhou discloses encapsulating the one or more sub- pictures and the metadata into a file, wherein the file includes one or more tracks for the metadata (i.e. Table I, there are faceID as metadata) and a group of tracks carries sub-picture region information (Fig. 5 and 8, there are sub pictures shown) as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of ABBAS 360 degree video and VAN BRANDENBURG's teaching of metadata signaling of ROI by adding Zhou’s teaching of figure packing 

Regarding claims 13, ABBAS, VAN BRANDENBURG, and ZHOU, for the same motivation of combination, discloses a
360-degree video processing method performed by a 360- degree video reception device (see rejection of claim 1), comprising: 
receiving a signal including a track with respect to at least one sub-picture and metadata (VAN BRANDENBURG, Fig. 13A-B); 
processing the signal to acquire video information with respect to the sub-picture and the metadata (VAN BRANDENBURG, Fig. 12-13); decoding the sub-picture based on the video information with respect to the sub- picture (VAN BRANDENBURG, para. 70 and Fig. 12); and processing the decoded sub-picture based on the metadata to render the sub-picture on a 3D space (VAN BRANDENBURG, para. 61), wherein the metadata includes positional information of the sub-picture on a 2D picture, wherein the positional information of the sub-picture includes information representing a horizontal coordinate a top-left corner of samples in the sub- picture, information representing a vertical coordinate of the top-left corner of the samples in the sub-picture, information representing a width of the sub-picture, and information representing a height of the sub-picture based on coordinates of the 2D picture (see rejection of claim 1); the other amendments have similar limitation as claim 1 and are rejected under the same ground.

Regarding claims 25, ABBAS, VAN BRANDENBURG, and ZHOU, for the same motivation of combination, discloses a


Regarding claims 28, ABBAS, VAN BRANDENBURG, and ZHOU, for the same motivation of combination, discloses a 360-degree video transmission device, comprising: an acquirer configured to acquire 360-degree video data; a processor configured to project and pack the 360-degree video data into a 2D picture, divide the 2D picture into one or more sub-pictures representing spatial areas of the 360-degree video data (see rejection of claim 1), and generate metadata with respect to the 360-degree video data (see rejection of claim 1); an encoder configured to encode the one or more sub-pictures (encoder for compression as cited above); and an encapsulator configured to encapsulate the one or more sub-pictures and the metadata into a file, wherein the file includes one or more tracks for the .

Claims 21-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Abbas et al. (US 20170295356 A1 hereinafter “Abbas”), in view of VAN BRANDENBURG et al. (US 20160165309 A1, hereinafter “VAN BRANDENBURG”), further in view of ZHOU et al. (Pub. No.: US 20170339391 A1 hereinafter “ZHOU”), still further in view of Řeřábek et al. (“JPEG backward compatible coding of omnidirectional images," Proc. SPIE 9971, Applications of Digital Image Processing XXXIX, 99711O (28 September 2016); doi: 10.1117/12.2240281, hereinafter “Řeřábek”).

Regarding claim 21, ABBAS, VAN BRANDENBURG, ZHOU and ŘEŘÁBEK, for the same motivation of combination, further discloses
wherein a region, among regions of the sub-picture, located in an area which is located beyond a width of the 2D picture is displaced as to be adjacent to a left boundary of the 2D picture when a horizontal coordinate of top-left corner of the samples in the sub-picture' plus 'the width of the sub-picture' is greater than the width of the 2D picture, and wherein a region, among the regions of the sub-picture, located in an area which is located beyond a height of the 2D picture is displaced as to be adjacent to a top boundary of the 2D picture when 'a vertical coordinate of the top-left corner of the samples in the sub-picture' plus 'the height of the sub-picture' is greater than the height of the 2D picture (this claim recites/recite similar features as claim 23, see rejection of claim 23).


Regarding claims 22, ABBAS, VAN BRANDENBURG, ZHOU and ŘEŘÁBEK, for the same motivation of combination, further discloses
wherein when a value of a horizontal coordinate x of a pixel in the sub-picture is greater than a width of the 2D picture, the corresponding pixel is located according to a coordinate represented by 'the value of the horizontal coordinate x' minus 'a width of the 2D picture', and wherein when a value of a vertical coordinate y of a pixel in the sub-picture is greater than a height of the 2D picture, the corresponding pixel is located according to a coordinate represented by 'the value of the vertical coordinate y' minus 'a height of the 2D picture' (this claim recites/recite similar features as claim 24, see rejection of claim 24).

Regarding claim 23, ABBAS, VAN BRANDENBURG, and ZHOU in combination discloses 360 video signaling ROI. 
It is noted that ABBAS, VAN BRANDENBURG, and ZHOU in combination is silent about wherein a region, among regions of the sub-picture, located in an area which is located beyond a width of the 2D picture is displaced as to be adjacent to a left boundary of the 2D picture when 'a horizontal coordinate (see citation of the position as in claim 1) of the top-left corner of the samples in the sub-picture' plus 'the width of the sub-picture' is greater than a width of the 2D picture, and wherein a region, among the regions of the sub-picture, located in an area which is located beyond a height of the 2D picture is displaced as to be adjacent to a top boundary of the 2D picture when 'a vertical coordinate (see citation of the position as in claim 1) of the top-left corner of the samples in the sub-picture' plus 'the height of the sub-picture' is greater than a height of the 2D picture as claimed.


    PNG
    media_image1.png
    359
    534
    media_image1.png
    Greyscale



Regarding claim 24, ABBAS, VAN BRANDENBURG, ZHOU and ŘEŘÁBEK, for the same motivation of combination, further discloses
wherein when a value of a horizontal coordinate x of a pixel in the sub-picture is greater than a width of the 2D picture, the corresponding pixel is located according to a coordinate represented by 'the value of the horizontal coordinate x' minus 'a width of the 2D picture', and wherein when a value of a vertical coordinate y of a pixel in the sub-picture is greater than a height of the 2D picture, the corresponding pixel is located according to a coordinate represented by 'the value of the vertical coordinate y' minus 'the height of the 2D picture' (see above citation, as result of the region, the pixel of the region will undergo this process).


Regarding claim 26, ABBAS, VAN BRANDENBURG, ZHOU and ŘEŘÁBEK, for the same motivation of combination, further discloses
wherein a region, among regions of the sub-picture, located in an area which is located beyond a width of the 2D picture is displaced as to be adjacent to a left boundary of the 2D picture when 'the horizontal coordinate of the top-left corner of the samples in the sub- picture' plus 'the width of the sub-picture' is greater than the width of the 2D picture, and wherein a region, among the regions of the sub-picture, located in an area which is located beyond a height of the 2D picture is displaced as to be adjacent to a top boundary of the 2D picture when 'the vertical coordinate of the top-left corner of the samples in the 

Regarding claims 27, ABBAS, VAN BRANDENBURG, ZHOU and ŘEŘÁBEK, for the same motivation of combination, further discloses
wherein when a value of a horizontal coordinate x of a pixel in the sub-picture is greater than a width of the 2D picture, the corresponding pixel is located according to a coordinate represented by 'the value of the horizontal coordinate x' minus 'a width of the 2D picture', and wherein when a value of a vertical coordinate y of a pixel in the sub-picture is greater than a height of the 2D picture, the corresponding pixel is located according to a coordinate represented by 'the value of the vertical coordinate y' minus 'a height of the 2D picture' (this claim recites/recite similar features as claim 24, see rejection of claim 24).



Conclusion


Related prior arts: KR 10-2017-0017700 A (SAMSUNG ELECTRONICS CO., LTD.) 15 February 2017 See abstract The present disclosure relates to an electronic device generating a 360-degree 3D stereoscopic image and an image processing method thereof. Specifically, the present disclosure relates to an electronic device for extracting depth from a plurality of images photographed using a plurality of cameras and generating a 360-degree 3D stereoscopic image, and an image processing method thereof. claims 1, 1 A photographing unit for photographing a plurality of images using a plurality of cameras; dividing each of the plurality of images into a left-eye image and a righteye image, and projecting the 
KR20150068299 discloses generating a multi-faceted image, and more particularly, to a method and system for generating a so-called'multifaceted image' using a wide-angle imaging apparatus capable of implementing a 360- degree angle of view.
KR20130107263 discloses if there is a need to modify the camera itself, such as shooting at a different angle or zooming in at this point while checking the image after shooting, this cannot be solved by editing, and there is no choice but to take a new shot. However, in many cases, it is difficult to take a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/Primary Examiner, Art Unit 2485